EXHIBIT 10.1

EXECUTION COPY

SEVENTH AMENDMENT TO

RECEIVABLES LOAN, SECURITY AND SERVICING AGREEMENT

THIS SEVENTH AMENDMENT TO RECEIVABLES LOAN, SECURITY AND SERVICING AGREEMENT
dated as of September 27, 2019 (this “Amendment”) is entered into among FLOWERS
FINANCE II, LLC, a Delaware limited liability company (the “Borrower”), FLOWERS
FOODS, INC., a Georgia corporation (the “Servicer”), NIEUW AMSTERDAM RECEIVABLES
CORPORATION B.V., COÖPERATIEVE RABOBANK U.A. (f/k/a Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank”), as Facility Agent for the Nieuw
Amsterdam Lender Group and as a Committed Lender, PNC BANK, NATIONAL
ASSOCIATION, as Facility Agent for the PNC Bank Lender Group and as a Committed
Lender, and COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH (f/k/a Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank”, New York Branch), as
administrative agent (the “Administrative Agent”) for each of the Lenders.

RECITALS

WHEREAS, reference is made to that certain Receivables Loan, Security and
Servicing Agreement dated as of July 17, 2013, as amended by First Amendment to
Receivables Loan, Security and Servicing Agreement dated as of August 7, 2014,
by Second Amendment to Receivables Loan, Security and Servicing Agreement dated
as of December 17, 2014, by Third Amendment and Waiver to Receivables Loan,
Security and Servicing Agreement dated as of August 20, 2015, by Fourth
Amendment to Receivables Loan, Security and Servicing Agreement dated as of
September 30, 2016, by Fifth Amendment to Receivables Loan, Security and
Servicing Agreement dated as of September 28, 2017 and by Sixth Amendment to
Receivables Loan, Security and Servicing Agreement dated as of September 27,
2018 (as so amended, the “Existing Loan Agreement” and, as amended by this
Amendment and as otherwise amended, supplemented or modified from time to time,
the “Loan Agreement”) among the parties to this Amendment.  Unless otherwise
provided elsewhere herein, capitalized terms used herein shall have the
respective meanings assigned thereto in the Loan Agreement; and

WHEREAS, the parties to this Amendment have agreed to amend the Existing Loan
Agreement, all on the terms and subject to the conditions set forth in this
Amendment;

NOW, THEREFORE, the parties to this Amendment hereby agree as follows:

SECTION 1.Amendments to Existing Loan Agreement.  Effective as of the Effective
Date (as defined below), subject to the satisfaction of the conditions precedent
set forth in Section 2 below, the Existing Loan Agreement is hereby amended as
follows:

(a)the definition of “Default Ratio” appearing in Annex I to the Existing Loan
Agreement is hereby amended and restated as follows:

{S2458152; 5}

--------------------------------------------------------------------------------

 

“Default Ratio” means, for any Fiscal Period, as of any date of determination,
the ratio (expressed as a percentage) of (a) the sum of (i) the aggregate
Outstanding Balance of all Receivables that were not Defaulted Receivables at
the beginning of such Fiscal Period but that became Defaulted Receivables during
such Fiscal Period and are categorized as outstanding at least fourteen (14)
weeks but less than fifteen (15) weeks from their respective original invoice
dates, plus (ii) the aggregate Outstanding Balance of all Receivables that were
written-off and that were outstanding fourteen (14) weeks or less from their
respective original invoice dates, to (b) an amount equal to the product of (i)
the aggregate amount of Receivables generated by all the Originators during the
Fiscal Period that occurred three Fiscal Periods prior to the Fiscal Period for
which such ratio is being calculated and (ii) 25%; provided that for purposes of
Section 8.02(q)(ii), the Default Ratio shall be equivalent to the ratio
(expressed as a percentage) of (i) the sum of the aggregate Outstanding Balance
of all Receivables that were not Defaulted Receivables at the beginning of such
Fiscal Period but that became Defaulted Receivables during such Fiscal Period
that were unpaid for fourteen (14) weeks or more past their respective original
invoice dates (determined without regard to any modification thereof) as of the
last day of such Fiscal Period to (ii) the aggregate Outstanding Balance of all
Receivables as of the last day of such Fiscal Period.

(b)the definition of “Facility Termination Date” appearing in Annex I to the
Existing Loan Agreement is hereby amended and restated as follows:

“Facility Termination Date” means the earlier to occur of September 27, 2021 and
the Early Termination Date.

(c)Annex I to the Existing Loan Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

“LIBOR Successor Rate” has the meaning specified in Section 2.14.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of LIBO Rate,
Alternate Base Rate, Interest Rate, Accrual Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters in each case as may be appropriate, in the reasonable discretion of the
Administrative Agent, to reflect the adoption of such LIBOR Successor Rate and
to permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent reasonably determines).

“Scheduled Unavailability Date” has the meaning specified in Section 2.14.

(d)Article I of the Existing Loan Agreement is hereby amended by adding the
following as a new Section 1.04 at the end thereof:

 

{S2458152; 5}

- 2 -

 

--------------------------------------------------------------------------------

 

SECTION 1.04LIBOR Notification.  Section 2.14 of this Agreement provides a
mechanism for determining an alternative rate of interest in the event that the
London interbank offered rate is no longer available or in certain other
circumstances. The Administrative Agent does not warrant or accept any
responsibility for and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of "LIBO Rate" or with respect to
any alternative or successor rate thereto, or replacement rate therefor.

(e)Article II of the Existing Loan Agreement is hereby amended by adding the
following as a new Section 2.14 at the end thereof:

SECTION 2.14Successor Rate.  Notwithstanding anything to the contrary in this
Agreement or any other Transaction Document:

(a)if Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error), or Borrower or Majority Facility Agents
notify Administrative Agent that Borrower or Majority Facility Agents (as
applicable) have determined, that:

(i)adequate and reasonable means do not exist for ascertaining the LIBO Rate for
any requested Accrual Period, including, without limitation, because the Reuters
Screen LIBOR01 page is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)the administrator of the Reuters Screen LIBOR01 page or a Governmental
Authority having jurisdiction over Administrative Agent has made a public
statement identifying a specific date after which the LIBO Rate or the Reuters
Screen LIBOR01 page shall no longer be made available, or used for determining
the interest rate of loans (such specific date, the “Scheduled Unavailability
Date”); or

(b)if Administrative Agent determines that syndicated loans currently being
executed, or that include language similar to that contained in this Section,
are being executed or amended (as applicable) to incorporate or adopt a new
benchmark interest rate to replace the LIBO Rate,

then, reasonably promptly after such determination by Administrative Agent or
receipt by Administrative Agent of such notice, as applicable, Administrative
Agent and Borrower may amend this Agreement to replace the LIBO Rate with an
alternate benchmark rate and spread adjustment (any such proposed benchmark
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes.

Notwithstanding anything in Section 10.05 to the contrary, any such amendment
shall become effective at 5:00 p.m. (New York time) on the 5th Business Day
after Administrative Agent shall have posted notice of such LIBOR Successor Rate
to all Facility Agents and the Borrower unless, prior to such time, Facility
Agents comprising the Majority Facility Agents have delivered to Administrative
Agent written notice that such Majority Facility Agents do not accept such
amendment.  

 

{S2458152; 5}

- 3 -

 

--------------------------------------------------------------------------------

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), Administrative Agent will promptly so notify Borrower and each
Facility Agent.  Thereafter, (x) the Interest Rate shall no longer be determined
by reference to the LIBO Rate, and (y) with respect to any outstanding Advances
then funded at the LIBO Rate, such Interest Rate shall automatically be
converted to Alternate Base Rate.  

(f)Section 4.01 of the Existing Loan Agreement is hereby amended by adding the
following as a new subsection (z) at the end thereof:

(z) Use of Proceeds.  The Borrower will not request any Advance, and the
Borrower shall not, directly or indirectly, use or otherwise make available to
its Affiliates or its or their respective directors, officers and employees the
proceeds of any Advance to fund any activities or business of or with any
Sanctioned Person, or in any Sanctioned Country, or in any manner that would
result in the violation of any Sanctions required to be observed by any party
hereto. No part of the proceeds of any Advance will be used, directly or
indirectly, to provide anything of value to any officer or employee of a
foreign (non-U.S.) governmental entity or authority, any
foreign (non-U.S.) political party, any officer or employee of a
foreign (non-U.S.) political party, any candidate for
foreign (non-U.S.) political office, any officer or employee of an international
organization, and any officer or employee of a foreign (non-U.S.) government or
state-owned or controlled entity (collectively referred to as “Foreign
Official”), to obtain, retain, or direct business, secure any improper
advantage, or influence any act or decision within the scope of that Foreign
Official’s lawful duty, in violation of any Anti-Corruption Laws. As used
herein, the following terms shall have the following meanings:

“Sanctions” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of Treasury (“OFAC”) or the U.S. Department of State or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself the subject or target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated or blocked Persons maintained by OFAC, the
U.S. Department of State, or by the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom, (b) any Person
organized or resident in a Sanctioned Country if doing business with such Person
would be in violation of any applicable Sanctions law required to be observed or
(c) any Person owned or controlled by any such Person referred to in preceding
clauses (a) or (b).

(g)Section 8.02 of the Existing Loan Agreement is hereby amended by deleting
Section 8.02(q) in its entirety and substituting, in lieu thereof, the
following:

 

{S2458152; 5}

- 4 -

 

--------------------------------------------------------------------------------

 

(q) (i)  the average of the Delinquency Ratios, computed for each of the three
immediately preceding Fiscal Periods, shall exceed 4.00%; (ii) the average of
the Default Ratios, computed for each of the three immediately preceding Fiscal
Periods, shall exceed 3.75%; (iii) the average of the Dilution Ratios, computed
for each of the three immediately preceding Fiscal Periods, shall exceed 5.00%;
or (iv) the average of the Days Sales Outstanding, computed for each of the
three immediately preceding Fiscal Periods shall exceed 35 days during any
Fiscal Period.

(h)Schedule II to the Existing Loan Agreement is hereby amended by deleting the
following account therefrom:

 




DEPOSITOR

NAME OF

DEPOSITORY

INSTITUTION

DEPOSITORY

ADDRESS

CONTACT

PERSON

ACCOUNT

NUMBER(S)

ACCOUNT

TYPE

1.

Flowers Baking Co. of Miami, LLC

Bank of America, National Association

Bank of America, N.A.

2001 Clayton Road, Building B

Concord, CA 94520

Mail Code:  CA4-702-02-37

Justin Campoli

2001 Clayton Road, Building B

Concord, CA 94520

Mail Code:  CA4-702-02-37

T:  (925) 675-7169

F:  (877) 207-2524

1000003618

Collection Account

 

SECTION 2.Conditions Precedent.  The amendments set forth in Section 1 above
shall become effective as of the date hereof (the “Effective Date”) when:

(a)the Administrative Agent shall have received counterpart signature pages to
this Amendment executed by each of the parties to this Amendment,

(b)the Administrative Agent shall have received counterpart signature pages to
the Amendment Fee Letter dated as of the date hereof (the “Amendment Fee
Letter”) between the Borrower and the Administrative Agent executed by each of
the parties thereto,

(c)each Committed Lender shall have received the amendment fee as set forth in
the Amendment Fee Letter,

(d)the Administrative Agent shall have received counterpart signature pages to
Reaffirmation and Second Amendment of Performance Undertaking dated as of the
date hereof among the parties thereto, and

(e)KYC Information.

(i)Upon the reasonable request of any Lender made at least ten days prior to the
Effective Date, the Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the Patriot Act, in each case at least five days prior to the Effective Date.

 

{S2458152; 5}

- 5 -

 

--------------------------------------------------------------------------------

 

(ii)At least five days prior to the Effective Date, if the Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, it shall
deliver a Beneficial Ownership Certification in relation to itself. The Borrower
represents, and the Administrative Agent acknowledges, that the Borrower is an
entity that is organized under the laws of the United States or of any state
thereof and at least 51 percent of whose common stock or analogous equity
interest is owned by a Person whose common stock or analogous equity interests
are listed on the New York Stock Exchange or the American Stock Exchange or has
been designated as a NASDAQ National Market Security listed on the NASDAQ stock
exchange and is excluded on that basis from the definition of “legal entity
customer” as defined in the Beneficial Ownership Regulation. As used herein, the
following terms shall have the following meanings:

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

SECTION 3.Representations and Warranties of the Borrower.  Each of the Borrower
and the Servicer hereby represents and warrants to each Lender, each Facility
Agent and the Administrative Agent that, on and as of the date hereof:

(a)this Amendment has been duly executed and delivered by it, and this Amendment
and the Existing Loan Agreement as amended hereby constitute, the legal, valid
and binding obligations of it enforceable against it in accordance with their
respective terms, subject to bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the rights of creditors generally and to general
equitable principles (regardless of whether considered in a proceeding in equity
or at law); and

(b)the representations and warranties of it contained in the Loan Agreement or
in the other Transaction Documents to which it is a party are true and correct
in all material respects as of the date hereof, with the same effect as though
made on such date (after giving effect to this Amendment), except to the extent
such representation or warranty expressly relates only to a prior date; and

(c)immediately after giving effect to this Amendment, no Amortization Event or
Event of Default shall have occurred and be continuing.

SECTION 4.Miscellaneous.

(a)This Amendment may be amended, modified, terminated or waived only as
provided in Section 10.05 of the Loan Agreement.

(b)Except as expressly modified as contemplated hereby, the Loan Agreement is
hereby confirmed to be in full force and effect in accordance with its terms and
is hereby ratified and confirmed.  This Amendment is intended by the parties to
constitute an amendment and modification to, and otherwise to constitute a
continuation of, the Loan Agreement, and is not intended by any party and shall
not be construed to constitute a novation thereof or of any obligation of any
party thereunder.  This Amendment shall constitute a Transaction Document.

 

{S2458152; 5}

- 6 -

 

--------------------------------------------------------------------------------

 

(c)This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns under the Loan
Agreement.

(d)This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.  Delivery of an executed signature page to this
Amendment by facsimile transmission or other electronic image scan transmission
shall be effective as delivery of a manually signed counterpart of this
Amendment.

(e)The provisions of this Amendment are intended to be severable.  If any
provision of this Amendment shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability of such provision in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

(f)THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.  Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or Federal court sitting in New
York City in any action or proceeding arising out of or relating to this
Amendment, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court.  The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding.  The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(g)EACH OF THE BORROWER, THE SERVICER, THE ADMINISTRATIVE AGENT, THE FACILITY
AGENTS AND THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR
THEREOF.

[Signature pages follow]

 

 

 

{S2458152; 5}

- 7 -

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Administrative Agent

 

 

 

 

 

 

By:

 

/s/ JINYANG WANG

 

 

Name:  Jinyang Wang
Title:  Vice President

 

 

 

 

 

 

By:

 

/s/ CHRISTOPHER LEW

 

 

Name: Christopher Lew

Title: Executive Director

 

 

 

 

 

 

COÖPERATIEVE RABOBANK U.A., as Committed Lender and Nieuw Amsterdam Facility
Agent

 

 

 

 

 

 

By:

 

/s/ T.V.H. STIVE-PHAM

 

 

Name: T.V.H. Stive-Pham

Title:  Director

 

 

 

 

 

 

By:

 

/s/ J.J. VAN DER SLUIS

 

 

Name: J.J. van der Sluis

Title: Executive Director

 

 

{S2458152; 5}

[Signature Page to Seventh Amendment to Receivables Loan, Security and Servicing
Agreement]

--------------------------------------------------------------------------------

 

 

NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V.

 

 

 

 

 

 

By:

 

/s/ H.R.T. KRӦNER

 

 

Name:  H.R.T Krӧner

Title:  Proxyholder

 

 

 

 

 

 

Intertrust Management B.V.

 

 

 

 

 

 

By:

 

/s/ M.W. KNOL

 

 

Name:  M.W. Knol

Title:  Proxyholder

 

{S2458152; 5}

[Signature Page to Seventh Amendment to Receivables Loan, Security and Servicing
Agreement]

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION, as Committed Lender and PNC Bank Facility Agent

 

 

 

 

 

 

By:

 

/s/ ERIC BRUNO

 

 

Name:  Eric Bruno

Title:    Senior Vice President

 

{S2458152; 5}

[Signature Page to Seventh Amendment to Receivables Loan, Security and Servicing
Agreement]

--------------------------------------------------------------------------------

 

 

FLOWERS FINANCE II, LLC, as Borrower

 

 

 

 

 

 

By:

 

/s/ J.T. RIECK

 

 

Name:  J.T. Rieck

Title:  Treasurer

 

 

 

 

 

 

FLOWERS FOODS, INC., as Servicer

 

 

 

 

 

 

By:

 

/s/ R. STEVE KINSEY

 

 

Name:  R. Steve Kinsey

Title:  Chief Financial & Administrative Officer

 

{S2458152; 5}

[Signature Page to Seventh Amendment to Receivables Loan, Security and Servicing
Agreement]